         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 1 of 6



 1   Steven W. Ritcheson, Esq. (SBN 174062)
 2   INSIGHT, PLC
     578 Washington Blvd., #503
 3   Marina del Rey, CA 90292
 4   Telephone: (818) 744-8714
     Fax: (818) 337-0383
 5   Email: swritcheson@insightplc.com
 6
     Attorneys for Plaintiff
 7   CELEBRATION IP LLC
 8

 9                         UNITED STATES DISTRICT COURT
10                       NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
11

12   CELEBRATION IP LLC,
                                                        Case No. ______________
13                          Plaintiff,
14       v.                                             ORIGINAL COMPLAINT FOR
                                                        PATENT INFRINGEMENT
15   RENESAS ELECTRONICS
16   AMERICA, INC.,                                     DEMAND FOR JURY TRIAL
17                          Defendant.
18

19                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

20            Plaintiff Celebration IP LLC (“Plaintiff”), through its attorneys, complains

21   of Renesas Electronics America, Inc. (“Defendant”), and alleges the following:

22                                              PARTIES

23            1.    Plaintiff Celebration IP LLC is a corporation organized and existing

24   under the laws of Texas that maintains its principal place of business at 6009 W

25   Parker Rd, Ste 149 - 1091, Plano, TX 75093-8121.

26            2.    Defendant Renesas Electronics America, Inc. is a corporation

27   organized and existing under the laws of that maintains an established place of

28   business at 1001 Murphy Ranch Rd, Milpitas, CA 95035.
                                                -1-
     ORIGINAL COMPLAINT FOR PATENT                    INFRINGEMENT
     AND JURY DEMAND
         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 2 of 6



 1
                                              JURISDICTION
 2
            3.     This is an action for patent infringement arising under the patent laws
 3
     of the United States, Title 35 of the United States Code.
 4
            4.     This Court has exclusive subject matter jurisdiction under 28 U.S.C.
 5
     §§ 1331 and 1338(a).
 6
            5.     This Court has personal jurisdiction over Defendant because it has
 7
     engaged in systematic and continuous business activities in this District. As
 8
     described below, Defendant has committed acts of patent infringement giving rise
 9
     to this action within this District.
10
                                                  VENUE
11
            6.     Venue is proper in this District under 28 U.S.C. § 1400(b) because
12
     Defendant has committed acts of patent infringement in this District, and has an
13
     established place of business in this District. In addition, Plaintiff has suffered
14
     harm in this district.
15
                                             PATENT-IN-SUIT
16
            7.     Plaintiff is the assignee of all right, title and interest in United States
17
     Patent No. 6,346,795 (the “’795 Patent”); (the “Patent-in-Suit”); including all
18
     rights to enforce and prosecute actions for infringement and to collect damages for
19
     all relevant times against infringers of the Patent-in-Suit. Accordingly, Plaintiff
20
     possesses the exclusive right and standing to prosecute the present action for
21
     infringement of the Patent-in-Suit by Defendant.
22
                                            THE ’795 PATENT
23
            8.     The ’795 Patent is entitled “Discharge control circuit batteries,” and
24
     issued 2/12/2002. The application leading to the ’795 Patent was filed on
25
     1/26/2001. A true and correct copy of the ’795 Patent is attached hereto as Exhibit
26
     1 and incorporated herein by reference.
27
            9.     The ’795 Patent is valid and enforceable.
28
                                                -2-
     ORIGINAL COMPLAINT FOR PATENT                    INFRINGEMENT
     AND JURY DEMAND
         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 3 of 6



 1
                           COUNT 1: INFRINGEMENT OF THE ’795 PATENT
 2

 3         10.    Plaintiff incorporates the above paragraphs herein by reference.
 4         11.    Direct Infringement. Defendant has been and continues to directly
 5   infringe one or more claims of the ’795 Patent in at least this District by making,
 6   using, offering to sell, selling and/or importing, without limitation, at least the
 7   Defendant products identified in the charts incorporated into this Count below
 8   (among the “Exemplary Defendant Products”) that infringe at least the exemplary
 9   claims of the ’795 Patent also identified in the charts incorporated into this Count
10   below (the “Exemplary ’795 Patent Claims”) literally or by the doctrine of
11   equivalents. On information and belief, numerous other devices that infringe the
12   claims of the ’795 Patent have been made, used, sold, imported, and offered for
13   sale by Defendant and/or its customers.
14         12.    Defendant also has and continues to directly infringe, literally or
15   under the doctrine of equivalents, the Exemplary ’795 Patent Claims, by having its
16   employees internally test and use these Exemplary Products.
17         13.    The service of this Complaint upon Defendant constitutes actual
18   knowledge of infringement as alleged here.
19         14.    Despite such actual knowledge, Defendant continues to make, use,
20   test, sell, offer for sale, market, and/or import into the United States, products that
21   infringe the ’795 Patent. On information and belief, Defendant has also continued
22   to sell the Exemplary Defendant Products and distribute product literature and
23   website materials inducing end users and others to use its products in the
24   customary and intended manner that infringes the ’795 Patent. Thus, on
25   information and belief, Defendant is contributing to and/or inducing the
26   infringement of the ’795 Patent.
27         15.    Induced Infringement. Defendant actively, knowingly, and
28   intentionally has been and continues to induce infringement of the ’795 Patent,
                                               -3-
     ORIGINAL COMPLAINT FOR PATENT                   INFRINGEMENT
     AND JURY DEMAND
         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 4 of 6



 1
     literally or by the doctrine of equivalents, by selling Exemplary Defendant
 2
     Products to their customers for use in end-user products in a manner that infringes
 3
     one or more claims of the ’795 Patent.
 4
           16.    Contributory Infringement. Defendant actively, knowingly, and
 5
     intentionally has been and continues materially contribute to their own customers’
 6
     infringement of the ’795 Patent, literally or by the doctrine of equivalents, by
 7
     selling Exemplary Defendant Products to their customers for use in end-user
 8
     products in a manner that infringes one or more claims of the ’795 Patent.
 9
     Moreover, the Exemplary Defendant Products are not a staple article of commerce
10
     suitable for substantial noninfringing use.
11
           17.    Exhibit 2 includes charts comparing the Exemplary ’795 Patent
12
     Claims to the Exemplary Defendant Products. As set forth in these charts, the
13
     Exemplary Defendant Products practice the technology claimed by the ’795 Patent.
14
     Accordingly, the Exemplary Defendant Products incorporated in these charts
15
     satisfy all elements of the Exemplary ’795 Patent Claims.
16
           18.    Plaintiff therefore incorporates by reference in its allegations herein
17
     the claim charts of Exhibit 2.
18
           19.    Plaintiff is entitled to recover damages adequate to compensate for
19
     Defendant’s infringement.
20                                        JURY DEMAND
21         20.    Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
22   respectfully requests a trial by jury on all issues so triable.
23                                     PRAYER FOR RELIEF

24   WHEREFORE, Plaintiff respectfully requests the following relief:

25         A.     A judgment that the ’795 Patent is valid and enforceable;

26         B.     A judgment that Defendant has infringed, contributorily infringed,

27                and/or induced infringement of one or more claims of the ’795 Patent;

28         C.     An accounting of all damages not presented at trial;
                                                -4-
     ORIGINAL COMPLAINT FOR PATENT                    INFRINGEMENT
     AND JURY DEMAND
         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 5 of 6



 1
          D.      A judgment that awards Plaintiff all appropriate damages under 35
 2
                  U.S.C. § 284 for Defendant’s past infringement, and any continuing or
 3
                  future infringement of the Patent-in-Suit, up until the date such
 4
                  judgment is entered, including pre- or post-judgment interest, costs,
 5
                  and disbursements as justified under 35 U.S.C. § 284 and, if necessary,
 6
                  to adequately compensate Plaintiff for Defendant’s infringement, an
 7
                  accounting:
 8
                 i.   that this case be declared exceptional within the meaning of 35
 9
                      U.S.C. § 285 and that Plaintiff be awarded its reasonable attorneys’
10
                      fees against Defendant that it incurs in prosecuting this action;
11
                ii.   that Plaintiff be awarded costs, and expenses that it incurs in
12
                      prosecuting this action; and
13
               iii.   that Plaintiff be awarded such further relief at law or in equity as
14
                      the Court deems just and proper.
15

16   Dated: May 29, 2020              Respectfully submitted,
17
                                      /s/ Steven W. Ritcheson
18                                    Steven W. Ritcheson
19                                    INSIGHT, PLC
                                      578 Washington Blvd., #503
20                                    Marina del Rey, CA 90292
21                                    Telephone: (818) 744-8714
                                      Fax: (818) 337-0383
22                                    Email: swritcheson@insightplc.com
23
                                      OF COUNSEL;
24

25                                    Isaac Rabicoff
                                      RABICOFF LAW LLC
26                                    73 W Monroe St
27                                    Chicago, IL 60603
                                      (773) 669-4590
28
                                               -5-
     ORIGINAL COMPLAINT FOR PATENT                   INFRINGEMENT
     AND JURY DEMAND
         Case 3:20-cv-03587-RS Document 1 Filed 05/29/20 Page 6 of 6



 1                               isaac@rabilaw.com
 2
                                 Counsel for Plaintiff
 3                               Celebration IP LLC
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -6-
     ORIGINAL COMPLAINT FOR PATENT             INFRINGEMENT
     AND JURY DEMAND
